Lamar, J.
Bush sued Humphreys for $813, for board, clothing, medical attention, and other necessaries furnished the wife and daughter of the defendant from 1897 to 1901, alleging that they were necessaries suitable to their condition and habits of life, and that the defendant had " failed and neglected to provide either his *629wife or child with board, clothing, medicine, medical attention, or other necessaries, which duty was performed by petitioner at the special instance and request of ” the wife for herself and child. Under the-Civil Code, §§ 2478, 2469, the petition set out a cause of action, and was good as against a general demurrer filed at the first term. It was too late thereafter to file special ‘demurrers which did not go to the right of the plaintiff to recover, but only attacked the petition for defects in form. If the child was more than twenty-one years old, or if the husband, under the Civil Code, § 2478, had given notice not to furnish the necessaries, the defendant must take advantage thereof by plea. South Carolina R. Co. v. Augusta R. Co., 111 Ga. 425; Calhoun v. Mosley, 114 Ga. 641 (2); Civil Code, §§ 5045, 5046.

Judgment affirmed.


By jive Justices.